The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 28 February  2020.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-20 are pending.
Claim 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 1 / 10 / 11, the claim recites a method / product / system, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 10 / 11, in part, recites 
 “… for an agent of multiple agents in an environment, identifying other agents in a neighbourhood of the environment of the agent; classifying each of the other agents into a type of multiple types; determining a mean action for each of the multiple types; inputting a state of the agent, an action of the agent, and the mean action for each of the types to a Q function to predict a policy that maps states and actions to probable rewards …” (mental process), “… recursively updating the Q function to obtain an optimal policy that maximizes expected cumulative rewards among possible policies …” (math relation).
The limitation “…. identifying other agents in a neighbourhood of the environment of the agent; classifying each of the other agents into a type of multiple types; determining a mean action for each of the multiple types; inputting a state of the agent, an action of the agent, and the mean action for each of the types to a Q function to predict a policy that maps states and actions to probable rewards”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting generic computing components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “identifying”, “classifying”, “determining”, “inputting a state … to predict”, in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human data analyst could collect / analyze data to build multiple co-related models for data prediction), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  .  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  
The limitations of “recursively updating the Q function to obtain an optimal policy that maximizes expected cumulative rewards among possible policies”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting generic computing components, the steps of “updating the Q function …”, based on their broadest reasonable interpretation, describe mathematical relationships and computation algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 10 / 11 recites the additional elements of generic computer elements (like computer, process executing program stored on memory, etc.); There is no additional elements showing integration of the abstract idea into a practical application and/or providing anything significantly more to the abstract idea.  Claim 1 / 10 / 11 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.
(Dependent claims) 
Claims 2-9 / 12-20 are dependent on claim 1 / 11 and include all the limitations of claim 1 / 11. Therefore, claims 2-9 / 12-20 recite the same abstract ideas. 
With regards to claims 2-9 / 12-20, the claim recites further limitation on prediction models processing and/or math concepts, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.






Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kohn, et al., US-PGPUB NO.20150370232A1 [hereafter Kohn] in view of Kaminsky et al., US-PGPUB NO.20160191554A1 [Kaminsky] and Yang et al., “Mean Field Multi-Agent Reinforcement Learning”, Proceedings of the 35th International Conference on Machine Learning, PMLR 80:5571, 2018 [hereafter Yang].

With regards to claim 1, Kohn teaches 

“A computer-implemented method for multi-agent reinforcement learning, the method comprising: for an agent of multiple agents in an environment, identifying other agents in a neighbourhood of the environment of the agent (Kohn, FIG.26, 

    PNG
    media_image1.png
    576
    779
    media_image1.png
    Greyscale

[0237], ‘Each CDI agent compute a “mean field” view of the system via its neighbors, and responds to queries with the latest updates’); ….  determining a mean action for each of the multiple types; inputting a state of the agent, an action of the agent, and the mean action for each of the types to a Q function to predict a policy that maps states and actions to probable rewards (Kohn, FIG.2, FIG.7A&B, FIG.26, [0102], ‘receive current state information for the target system’, [0180], ‘optimization problem … subject to the state and costate equations …’, [0181], ‘each agent updates its mean field agent …’

    PNG
    media_image2.png
    606
    844
    media_image2.png
    Greyscale

) ….”.
Kahn does not explicitly detail “classifying each of the other agents into a type of multiple types”.
However Kaminsky teaches “classifying each of the other agents into a type of multiple types (Kaminsky, [0010], ‘to classify automated agents by type’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kahn and Kaminsky before him or her, to modify multi-agent mean field learning system of Kahn to include agent types as shown in Kaminsky.   
The motivation for doing so would have been for evaluating web browser behavior (Kaminsky, Abstract). 

The combined teaching described above will be referred as Kahn + Kaminsky hereafter.

Kahn + Kaminsky does not explicitly detail “and recursively updating the Q function to obtain an optimal policy that maximizes expected cumulative rewards among possible policies”.
However Yang teaches “and recursively updating the Q function to obtain an optimal policy that maximizes expected cumulative rewards among possible policies (Yang, 5. Experiments, ”Recursive Frequency Maximum Q-value (Rec-FMQ) that recursively computes the occurrence frequency to evaluate then choose actions …’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kahn + Kaminsky and Yang before him or her, to modify multi-agent mean field learning system of Kahn + Kaminsky to include agent types as shown in Yang.   
The motivation for doing so would have been for multi-agent reinforcement learning (Yang, Abstract). 

With regards to claim 2, Kahn + Kaminsky + Yang teaches 
“The computer-implemented method of claim 1”.
Kahn + Kaminsky does not explicitly detail “wherein the Q function is based on: 

    PNG
    media_image3.png
    174
    875
    media_image3.png
    Greyscale
”.
However Yang teaches Q function evaluation (Yang, 3. Mean Field MARL, Equation (6)-(9),

    PNG
    media_image4.png
    38
    471
    media_image4.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kahn + Kaminsky + and Yang before him or her, to modify multi-agent mean field learning system of Kahn + Kaminsky to include mean field Q function evaluation as shown in Yang.   
The motivation for doing so would have been for multi-agent reinforcement learning (Yang, Abstract). 

With regards to claim 3, Kohn in view of Kaminsky and Yang teaches 
“The computer-implemented method of claim 2”.
Kahn + Kaminsky does not explicitly detail “wherein the value function v (s') for agent j at time t is given by:

    PNG
    media_image5.png
    63
    599
    media_image5.png
    Greyscale

“.
However Yang teaches mean field value function evaluation (Yang, 3. Mean Field MARL, 

    PNG
    media_image6.png
    49
    455
    media_image6.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kahn + Kaminsky and Yang before him or her, to modify multi-agent mean field learning system of Kahn + Kaminsky to include mean field value function evaluation as shown in Yang.   
The motivation for doing so would have been for multi-agent reinforcement learning (Yang, Abstract). 

With regards to claim 4, Kohn in view of Kaminsky and Yang teaches 
“The computer-implemented method of claim 3”.
Kahn + Kaminsky does not explicitly detail “wherein the mean actions of the neighbours of agent j belonging to type i are calculated using the relation:

    PNG
    media_image7.png
    184
    868
    media_image7.png
    Greyscale

“
However Yang teaches mean action update (Yang, 3. Mean Field MARL, 

    PNG
    media_image8.png
    52
    379
    media_image8.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kahn + Kaminsky and Yang before him or her, to modify multi-agent mean field learning system of Kahn + Kaminsky to include mean action update as shown in Yang.   
The motivation for doing so would have been for multi-agent reinforcement learning (Yang, Abstract). 

With regards to claim 5, Kohn in view of Kaminsky and Yang teaches 
“The computer-implemented method of claim 5”.
Kahn + Kaminsky does not explicitly detail “wherein a Boltzmann policy for each agent j is

    PNG
    media_image9.png
    66
    472
    media_image9.png
    Greyscale

“
However Yang teaches Boltzmann policy calculation (Yang, 3. Mean Field MARL, 

    PNG
    media_image10.png
    63
    446
    media_image10.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kahn + Kaminsky and Yang before him or her, to modify multi-agent mean field learning system of Kahn + Kaminsky to include Boltzmann policy calculation as shown in Yang.   
The motivation for doing so would have been for multi-agent reinforcement learning (Yang, Abstract). 

With regards to claim 6, Kohn in view of Kaminsky and Yang teaches 
“The computer-implemented method of claim 1, wherein the type of each of the other agents is defined (Kahn, FIG.7A, Item 705 “Type?”,


    PNG
    media_image11.png
    765
    590
    media_image11.png
    Greyscale
).”

With regards to claim 7, Kohn in view of Kaminsky and Yang teaches 
“The computer-implemented method of claim 1, wherein the type of each of the other agents is initially unknown (Kahn, FIG.7A, Item 725 “… using partial initial state information for the target system …”).”

With regards to claim 9, Kohn in view of Kaminsky and Yang teaches 
“The computer-implemented method of claim 1”
Kahn + Kaminsky does not explicitly detail “wherein the recursively updating is performed to converge to a fixed point within a bounded distance of a Nash equilibrium“.
However Yang teaches recursive update considering Nash equilibrium (Yang, 2.2 Nash Q-learning, 

    PNG
    media_image12.png
    140
    480
    media_image12.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kahn + Kaminsky and Yang before him or her, to modify multi-agent mean field learning system of Kahn + Kaminsky to include recursive update considering Nash equilibrium as shown in Yang.   
The motivation for doing so would have been for multi-agent reinforcement learning (Yang, Abstract). 

Claims 10-18, 20 are substantially similar to claims 1-7, 9. The arguments as given above for claims 1-7, 9 are applied, mutatis mutandis, to claims 10-18, 20, therefore the rejection of claims 1-7, 9 are applied accordingly.

The combined teaching described above will be referred as Kahn + Kaminsky + Yang hereafter.

Claims 8, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kohn, et al., US-PGPUB NO.20150370232A1 [hereafter Kohn] in view of Kaminsky et al., US-PGPUB NO.20160191554A1 [Kaminsky], Yang et al., “Mean Field Multi-Agent Reinforcement Learning”, Proceedings of the 35th International Conference on Machine Learning, PMLR 80:5571, 2018 [hereafter Yang] and Etleb et al., US-PGPUB NO.20190175100A1 [hereafter Etleb].

With regards to claim 8, Kahn + Kaminsky + Yang teaches 
“The computer-implemented method of claim 7”
Kahn + Kaminsky + Yang does not explicitly detail “further comprising performing k-means clustering to approximate a type for the initially unknown types “.
However Etleb teaches approximation using k-mean (Etleb, [0155], ‘clustering algorithms such as K-mean may then be applied to the primary entity tracking variable …’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kahn + Kaminsky + Yang and Etleb before him or her, to modify multi-agent mean field learning system of Kahn + Kaminsky + Yang to include K-mean clustering as shown in Etleb.   
The motivation for doing so would have been for tracking data items to relate to each other (Etleb, [0155]). 

Claim 19 is substantially similar to claims 8. The arguments as given above for claim 8 are applied, mutatis mutandis, to claim 19, therefore the rejection of claim 8 are applied accordingly.

Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128